Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on July 27, 2022.

Restrictions/Elections.
	Applicant election without traverse of the following species: Hsp90 inhibitor geldanamycin (DMAG17) as the heat shock inducing agent, is acknowledged.
In order to accelerate prosecution, the examination was expanded to the following species: the proteasome inhibitor bortezomib as the heat shock inducing agent.

Status of Claims
Claims 1-24 are currently pending and are the subject of this office action.
Geldanamycin reads on claims 1, 3-6, 10 and 15-24.
Bortezomib reads on claims1, 3-6, 8 and 15-24.
The combined set of claims that reads on one or both species and as a consequence is under examination is: 1, 3-6, 8, 10 and 15-24.
Claims 2, 7, 9 and 11-14 are withdrawn


Priority
The present application is a 371 of PCT/US17/37061 filed on 06/15/2017, and claims priority to provisional application No. 62/350,347 filed on 06/15/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 10 and 15-24.are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.

To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention
	Claims 1, 3-6, 10 and 15-24. recite a method of treating Spinal Muscular Atrophy (SMA) comprising administering the Hsp90 inhibitor geldanamycin (DMAG17).

2.	The relative skill of those in the art
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.


3. 	The state and predictability of the art
	As illustrative of the state of the art regarding the treatment of SMA, the Examiner refers to: Kaczmarek et. al. (Expert Opinion on Investigational Drugs (2015) 24:867-881).
Kaczmarek teaches the currently there is no cure available for SMA (see Introduction).  Sections 2 and 3 disclose the current research strategies, none of which involves inducing a heat shock response and/or a Hsp90 inhibitor. 

4.	The amount of direction or guidance provided and the presence or absence of working examples
MPEP 2164.03 states: “The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971).  However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work”.

The specification teaches that the Hsp90 inhibitor 17-DMAG prevents the heat shock-induced full length SMN2 splicing (see page 23 and 24 paragraphs [0081] and [0082]).
Then Applicant concludes (see page 27, paragraph [0092]):
As SMA is not a disease that involves protein aggregates, the fact that the disease readout (as SMN splicing levels) did not improve upon HSP90 knock down or inhibition, indicates that motor neuron diseases may have different roles and needs for different heat shock components. Therefore, while other diseases conditions have improved upon decreasing HSP90 activity, the inventors hypothesize that SMA conditions could improve upon HSP90 activation. The field however, has very few options for inducting the activity of HSP90 and in these cases, the inducers are either impractical or too non-specific for administration into models of SMA or eventually patients. Benefits will be gained as the heat shock pathway becomes more clearly understood and with the advancement of small molecule screens, to find drugs that may increase the activity of HSP90.

	In other words, Applicant explicitly admits that inhibition of Hsp90 was not effective in treating SMA, and that contrary to what is claimed, drugs that instead increase the activity of Hsp90 might be beneficial for the treatment of SMA.


5.	The quantity of experimentation necessary
Because of the known unpredictability of the art (see section 3) and in the absence of experimental evidence commensurate with the claims (see section 4), the skilled in the art will not accept that the administration of geldanamycin or any Hsp90 inhibitor will be effective in treating SMA as inferred by the claims and contemplated by the specification, because neither the prior art nor the specification disclose a single example (in vitro or in vivo) that correlates with the treatment of SMA.  In fact, as mentioned above, Applicant concludes the opposite of what is claimed: that Hsp90 activators might be beneficial for the treatment of SMA
So, determining if administering a Hsp90 inhibitor to patient suffering from SMA will be effective, will require assaying these compounds in an assay that correlates with the treatment of SMA, and then further determine their efficacy in a validated animal model.  All this is undue experimentation given the limited guidance and direction provided by Applicants.

6.	Conclusion
Accordingly, the inventions of claims 1, 3-6, 10 and 15-24 do not comply with the enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention, a person of ordinary skill in the art would have to engage in undue experimentation with no reasonable expectation of success. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et. al. (Human Molecular Genetics (2011) 18:3667-3677).

For claims 1 and 8, Kwon teaches a method of treating SMA comprising the administration of a composition comprising the proteasome inhibitor bortezomib (Velcade ®) alone or in combination with a histone deacetylase inhibitor (trichostatin) (see abstract).

The prior art is silent regarding “inducing a heat shock response”.  However: “inducing a heat shock response” will inevitably flow from the teachings of Kwon, since the same composition (a composition comprising the proteasome inhibitor bortezomib) is being administered to the same subjects (subjects suffering from SMA). In other words, products of identical composition cannot exert mutually exclusive properties when administered under the same circumstances.  
In other words, even though the prior art is silent regarding “inducing a heat shock response”, by practicing the method of Kwon: “the administration of a composition comprising the proteasome inhibitor bortezomib to a patient suffering from SMA", one will also be “inducing a heat shock response”, even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage ("inducing a heat shock response”) of the method disclosed by Kwon (“the administration of a composition comprising the proteasome inhibitor bortezomib to a patient suffering from SMA").
 MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

For claim 3, Kwon teaches the administration of therapeutically effective amounts of bortezomib (see foe example page 3668 under results, second paragraph)

The prior art is silent regarding the statement in claim 4: “wherein administration of the heat shock inducing agent (i.e. bortezomib) increases full length SMN2 mRNA and full length SMN2 protein in neural cells of the subject by at least 50%”.
However, the above statement does not require additional steps to be performed and simply expresses the intended result of carrying the process anticipated by the prior art: “the administration of a composition comprising ta therapeutically effective amount of the proteasome inhibitor bortezomib to a patient suffering from SMA".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “increasing the full length SMN2 mRNA and full length SMN2 protein in neural cells of the subject by at least 50%” appears to be the result of the process anticipated by the prior art: “the administration of a composition comprising ta therapeutically effective amount of the proteasome inhibitor bortezomib to a patient suffering from SMA", e. g. the intended result of a process step positively recited. 
 As such, this limitation in the instantly claimed method has not been given any weight.

Similar arguments can be made for the wherein clauses in claims 5 and 6.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (Human Molecular Genetics (2011) 18:3667-3677).

Kwon teaches all the limitations of claims 15-18 (see 102(a)(1) rejection above, except for the specific site of administration.  However, Kwon teaches the intraperitoneal injection of a composition comprising bortezomib (see page 3668 under results, second paragraph).  Administration to the CNS, or into the cerebrospinal fluid or into the muscle, or the oral administration with drinking water are well known forms of administration in the pharmaceutical/medical art, as such, before the effective filing date of the claimed invention, it would have been prima facie obvious for the skilled in the art to search for the best mode of administration for any particular patient, thus resulting in the practice of claims 15-18 with a reasonable expectation of success.

Kwon teaches all the limitations of claims 19-20 (see 102(a)(1) rejection above, except for the patient being human or wherein the human is a fetus.  However, the SMA mouse model used by Kwon correlates with a method of treating SMA in humans, in particularly infants.  For example, Kwon states: SMA, an autosomal neuromuscular disorder, is one of the genetic causes of infant death (see first sentence under introduction), as such, before the effective filing date of the claimed invention, it would have been prima facie obvious for the skilled in the art to apply the method disclosed by kwon in humans in general and in infants and fetus in particular, thus resulting in the practice of claims 19-20 with a reasonable expectation of success.

2) Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et. al. (Human Molecular Genetics (2011) 18:3667-3677) in view of Kaczmarek et. al. (Expert Opinion on Investigational Drugs (2015) 24:867-881).

Kwon teaches all the limitations of claims 21-24 (See 102(a)(1) above, except for the different types of SMA.  However, Kaczmarek teaches that there are 5 subtypes of SMA: type 0, type I, type II, type III and type IV (See Introduction, second paragraph), as such, before the effective filing date of the claimed invention, it would have been prima facie obvious for the skilled in the art to apply the method disclosed by kwon to SMA in general to any specific type of SMA, thus resulting in the practice of claims 21-24 with a reasonable expectation of success.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 1, 2022.